Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.604     Page 1 of 25



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 SALLIE HOCK, JASON McCLANAHAN,
 CLIFFORD J. FROST, and DARRELL
 VICKERS,
                                                      Case No. 19-11785
        Plaintiffs,
                                                      Hon. Marianne O. Battani
 v.

 SONJA BUFFA and WARREN CITY
 ELECTION COMMISSION,

        Defendants,

        - and -

 CONNOR BERDY,

        Intervening Defendant.

 _____________________________________/


                     OPINION AND ORDER DENYING PLAINTIFFS’
                  EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

 I.     INTRODUCTION

        Plaintiffs Sallie Hock, Jason McClanahan, Clifford J. Frost, and Darrell Vickers

 commenced this action in this Court on June 15, 2019, seeking declaratory and

 injunctive relief under 42 U.S.C. § 1983 to redress the alleged violation of their rights of

 association and to cast effective votes as protected under the First and Fourteenth

 Amendments to the U.S. Constitution. More specifically, the four Plaintiffs are

 registered voters in the City of Warren, Michigan, and they assert that based on settled

 practice governing past Warren City Council elections and the enforcement of term
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                PageID.605      Page 2 of 25




 limits for City Council candidates, they anticipated being able to vote for four incumbent

 council members at an upcoming August 6, 2019 primary election. As a result,

 however, of a June 11, 2019 decision by the Michigan Supreme Court, the Defendant

 Warren City Clerk, Sonja Buffa, has been directed to remove Plaintiffs’ four preferred

 candidates from the primary election ballot. Given the late date of this ruling, it is no

 longer possible for Plaintiffs to recruit replacement candidates who share their views.

 Plaintiffs assert that this sudden departure from past practice by Ms. Buffa and her co-

 Defendant, the Warren City Election Commission (collectively the “Warren

 Defendants”), has operated to deprive them of their right to associate with the like-

 minded candidates who have been struck from the ballot, as well as their right to vote

 for candidates who will best advance their political preferences and values.

        Through the present emergency motion accompanying their complaint, Plaintiffs

 request that the Court enter a preliminary injunction that would enjoin the Warren

 Defendants from departing from their past practice regarding the enforcement of term

 limits for City Council members, and would instead direct them to restore the four

 contested candidates to the ballot for the forthcoming August 6 primary election.1 In

 response, the Warren Defendants take no position on the merits of Plaintiffs’ claims or

 their request for preliminary injunctive relief, but state only that they “acted in good faith”

 at all relevant times and “only took action consistent with the rulings” of the state courts


        1
         To be accurate, Plaintiffs’ motion seeks the entry of either a temporary
 restraining order or a preliminary injunction. In light of the notice given to Defendants
 and the June 20, 2019 hearing at which all parties, through their counsel, were given an
 opportunity to address Plaintiffs’ motion, the Court need not consider Plaintiffs’ request
 for a temporary restraining order.

                                                2
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19             PageID.606     Page 3 of 25




 that have addressed the issue of term limits for Warren City Council members. (Dkt. 12,

 Defendants’ Response Br. at 3.) Plaintiffs do not disagree on this point, but instead

 acknowledge that the actions taken by the Warren Defendants to remove Plaintiffs’

 preferred candidates from the primary election ballot were compelled by the recent June

 11 ruling of the Michigan Supreme Court. In light of the parties’ consensus on this

 subject, the Court determined on the record at a June 20, 2019 hearing that the Warren

 Defendants cannot be subject to liability for the actions they took in accordance with the

 Michigan Supreme Court’s decision.

        Apart from the parties named in Plaintiffs’ complaint, another Warren City Council

 candidate whose name appears on the primary ballot, Connor Berdy, has moved to

 intervene as an additional defendant in this suit. As discussed in greater detail below,

 Mr. Berdy commenced the state court litigation that resulted in the above-referenced

 June 11, 2019 decision by the Michigan Supreme Court. The other parties to this suit

 do not oppose Mr. Berdy’s request to intervene, so the Court GRANTS his motion (Dkt.

 9). Mr. Berdy’s motion to intervene was accompanied by a brief in opposition to

 Plaintiffs’ motion for a preliminary injunction.

        Plaintiffs’ motion has been fully briefed by the parties named in the complaint, as

 well as Mr. Berdy, and the Court has carefully reviewed these submissions and the

 record as a whole. In addition, counsel for the parties (including Mr. Berdy) appeared

 before the Court on June 20, 2019 and presented arguments on the issues raised in

 Plaintiffs’ motion. For the reasons set forth below, the Court DENIES Plaintiffs’ motion

 for a preliminary injunction.



                                                3
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                PageID.607     Page 4 of 25




 II.    FACTUAL AND PROCEDURAL BACKGROUND

        The relevant facts underlying Plaintiffs’ claims are undisputed in all material

 respects. Thus, the Court determined at the June 20 hearing that it was unnecessary

 for the parties to offer testimony or submit evidence in support of their respective

 positions, and the parties agreed that an evidentiary hearing was not warranted.

        A.     The Parties

        Plaintiffs Sallie Hock, Jason McClanahan, Clifford J. Frost, and Darrell Vickers

 reside in the City of Warren, Michigan, and each of them is registered to vote in Warren

 municipal elections. Defendant Sonya Buffa is the Warren City Clerk, and the

 Defendant Warren City Election Commission is a commission organized under state law

 that is responsible for preparing and printing election ballots. Under Warren’s city

 charter, the City Clerk is designated the city’s chief elections officer, and she has “the

 responsibility of making the final determination about the validity of a candidacy.” (Dkt.

 1, Complaint at ¶¶ 10, 12.)

        B.     Warren’s Past Practice Regarding Term Limits

        In 1998, Warren adopted terms limits for certain municipal officials. Specifically,

 the relevant provision of the Warren city charter states that “[a] person shall not be

 eligible to hold the position of city council [member], city clerk or city treasurer for more

 than the greater of three (3) complete terms or twelve (12) years in that particular




                                               4
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.608     Page 5 of 25




 office.” (Dkt. 2, Plaintiffs’ Motion for Preliminary Injunction, Ex. 9, Warren City Charter

 at § 4.4(d).)2

        Until 2010, the members of the Warren City Council were at-large officials who

 represented all city residents. On November 2, 2010, however, the voters of Warren

 amended the city charter to create two types of City Council members. Specifically, the

 city was divided into five council districts, with one council member elected from each of

 these districts. (See Warren City Charter at § 5.1(a).) In addition, two council members

 were elected “at-large” by the city’s voters as a whole. (See id.) As will become clear,

 this change in the composition of the City Council had potential implications to the

 previously enacted three-term or twelve-year limits upon City Council service, because

 it raised a question as to the meaning of the “particular office” language in the city

 charter provision that imposed these limits.

        Warren’s new arrangement of district and at-large council members was in place

 by the time of the 2011 City Council election. One candidate who sought election in

 2011 as the 3rd District representative, Cecil St. Pierre, had previously served on the

 Council from 1987 to 2003. (See Complaint at ¶ 16.) Because St. Pierre had already

 served more than the 12-year maximum set forth in the city charter, the City Clerk was

 called upon to determine whether the charter’s 12-year limit applied separately to at-

 large and district-specific positions, or whether council members were limited to 12

 years of service in any capacity. The City Clerk adopted “an election practice of

 interpreting the three-term (twelve year) limitation . . . as applying [separately] to each

        2
        Though not relevant here, this same provision limits the mayor to no “more than
 the greater of five (5) complete terms or twenty (20) years.” (Id.)

                                                5
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19              PageID.609      Page 6 of 25




 type of office,” so St. Pierre’s name was placed on the ballot for the 3rd District race.

 (Id. at ¶¶ 15-16.) Likewise, in 2015, St. Pierre again sought to run as a 3rd District

 council representative, and the City Clerk again agreed that he was eligible and placed

 his name on the ballot. (See id. at ¶ 17.) St. Pierre won both the 2011 and 2015

 elections, and he is currently serving as the 3rd District representative on the City

 Council. (See id. at ¶¶ 17, 35 n.3.)

        In the meantime, a Warren city resident requested that the city attorney give his

 opinion on the application of term limits to district and at-large City Council members.

 On December 26, 2014, the city attorney issued an opinion letter concluding that “At-

 Large City Council members and District City Council members hold separate and

 distinct offices within the meaning of the Warren City Charter,” and that separate term

 limits therefore governed these two “offices.” (Plaintiffs’ Motion, Ex. 13, City Attorney

 12/26/2014 Opinion at 1.) Thus, the city attorney agreed with the position taken and

 applied by the City Clerk in the 2011 and 2015 elections.

        C.     The 2015 Court Challenge to Warren’s Practices Regarding Term
               Limits

        In April of 2015, a City Council candidate, Lanette Olejniczak, brought a state

 court suit against the Warren City Clerk and Elections Commission, seeking an order

 compelling these parties to alter their past practice regarding the application of term

 limits to City Council members. Through this suit, Olejniczak sought to strike certain

 candidates, including St. Pierre, from the 2015 primary election ballot. In a May 4, 2015

 ruling, Macomb County Circuit Court Judge Diane Druzinski declined to enter a

 preliminary injunction that would award this relief. (See Plaintiffs’ Motion, Ex. 15,

                                              6
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.610     Page 7 of 25




 5/4/2015 Hearing Tr. at 12-16.) The Michigan Court of Appeals then denied leave to

 appeal this decision. (See Plaintiffs’ Motion, Ex. 16, 6/11/2015 Order.) Thus, the

 challenged candidates, including St. Pierre, remained on the 2015 election ballot.

        D.     The Forthcoming 2019 City Council Election and Latest Court
               Challenge to Warren’s Term Limit Practices

        The primary for this year’s City Council election is scheduled for August 6, 2019.

 The deadline for candidates to submit nominating petitions for City Council positions

 was April 23, 2019. (See Complaint at ¶ 31.) Prior to this deadline, St. Pierre filed an

 affidavit nominating himself for one of the two at-large positions, an office he has not

 held since Warren voters adopted the city’s current at-large and district system for City

 Council representation. (See id. at ¶ 35 & n.3.)3 The other candidates of relevance to

 this suit who timely filed nominating petitions are: (i) Robert Boccomino, who seeks

 election as 5th District representative for the third time, after previously having served

 one term as an at-large representative, (see id. at ¶ 33 & n.1); (ii) Steven Warner, who

 seeks a third term as 4th District representative, after previously serving one term as an

 at-large representative, (see id. at ¶ 34 & n.2); and (iii) Scott Stevens, who seeks

 election as 3rd District representative for the first time, after previously having served

 three terms as an at-large representative, (see id. at ¶ 36 & n.4). In accordance with

 her office’s prior practice, the City Clerk certified that each of these four candidates was

 eligible for placement on the 2019 primary ballot.




        3
         As noted earlier, St. Pierre served on the City Council from 1987 to 2003, prior
 to the 2010 adoption of district and at-large positions.

                                               7
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19             PageID.611     Page 8 of 25




       On May 10, 2019 — after the April 23 filing deadline has passed — a candidate

 for an at-large City Council position, intervening defendant Connor Berdy, brought suit

 in the Macomb County Circuit Court, again challenging Warren’s practice regarding

 term limits for City Council members, and requesting that St. Pierre, Boccomino,

 Warner, and Stevens be removed from the 2019 primary ballot. In an opinion and order

 dated May 31, 2019, Macomb County Circuit Court Judge James M. Maceroni granted

 Berdy’s request for a writ of mandamus and a declaratory judgment, and ordered the

 defendants in that case — including City Clerk Sonya Buffa, the Warren City Election

 Commission, and Macomb County Clerk Fred Miller — to remove the four challenged

 candidates from the August 2019 ballot. (See Plaintiffs’ Motion, Ex. 17, 5/31/2019

 Opinion and Order at 10-11.)

       On June 3, 2019, the defendants in the Berdy suit filed an application for leave to

 appeal. The Michigan Court of Appeals granted this request for leave to appeal, and on

 June 6, 2019, a three-judge panel issued a 2-1 decision reversing the decision of the

 Macomb County Circuit Court. (See Plaintiffs’ Motion, Ex. 22, 6/6/2019 Michigan Court

 of Appeals Decision.) Mr. Berdy, in turn, filed an application with the Michigan Supreme

 Court for leave to appeal the ruling of the Court of Appeals. In an order dated June 11,

 2019, the Michigan Supreme Court unanimously reversed the Court of Appeals’

 decision and reinstated the ruling of the Macomb County Circuit Court, adopting the

 position of “the dissenting Court of Appeals judge that the Warren [City] Charter

 provides for a single class of city council members [who are] subject to the [Charter’s]

 term limits.” (Plaintiffs’ Motion, Ex. 23, 6/11/2019 Michigan Supreme Court Order at 1.)



                                             8
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.612     Page 9 of 25




 In light of this ruling, the decision of the Macomb County Circuit Court has been

 reinstated, including that court’s award of mandamus relief directing the City Clerk to

 remove the four challenged candidates from the August 2019 primary ballot.

        This suit followed four days later, on June 15, 2019, with the Plaintiff voters

 alleging (i) that the Michigan Supreme Court’s decision in Berdy has brought about a

 sudden, significant departure from Warren’s past election practice regarding term limits

 for City Council members, and (ii) that, as a result, Plaintiffs have been unfairly deprived

 of their constitutionally protected rights to associate with candidates who share their

 political views and to cast their votes in a manner that advances these views. In

 support of these claims brought under 42 U.S.C. § 1983, Plaintiffs have submitted

 declarations stating in pertinent part (i) that they relied on Warren’s past election

 practices as confirming that their preferred candidates would be eligible to run for City

 Council positions in the 2019 election, and (ii) that if they had known that these

 practices would be altered as a result of a state court ruling, they would have taken

 steps to identify eligible replacement candidates who share their political views, or

 perhaps would have considered entering themselves in the City Council race. (See,

 e.g., Plaintiffs’ Motion, Ex. 1, Hock Decl. at ¶¶ 6-7.)

 III.   STANDARD OF REVIEW

        Through the present motion, Plaintiffs request that the Court enter a temporary

 restraining order or preliminary injunction that (i) enjoins the Warren Defendants from

 departing from Warren’s past election practices regarding the enforcement of the City

 Council term limits set forth in the City Charter, and (ii) reinstates the four contested



                                               9
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.613      Page 10 of 25




 candidates to the ballot for the upcoming August 6, 2019 primary election. The decision

 whether to award preliminary injunctive relief is governed by a familiar four-part

 standard, under which the Court must consider (i) whether Plaintiffs, as the moving

 parties, have a strong likelihood of success on the merits, (ii) whether Plaintiffs would

 suffer irreparable injury in the absence of injunctive relief, (iii) whether an award of

 preliminary injunctive relief would cause substantial harm to others, and (iv) whether the

 public interest would be served by the requested award. Sandison v. Michigan High

 School Athletic Association, Inc., 64 F.3d 1026, 1030 (6th Cir. 1995). These four

 considerations “are factors to be balanced and not prerequisites that must be satisfied,”

 and they “are not meant to be rigid and unbending requirements.” American Imaging

 Services, Inc. v. Eagle-Picher Industries, Inc. (In re Eagle-Picher Industries, Inc.), 963

 F.2d 855, 859 (6th Cir. 1992). “Moreover, a district court is not required to make

 specific findings concerning each of the four factors . . . if fewer factors are dispositive of

 the issue.” Jones v. City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003), abrogated on

 other grounds as recognized in Anderson v. City of Blue Ash, 798 F.3d 338, 357 n.1

 (6th Cir. 2015). As the parties seeking a preliminary injunction, Plaintiffs bear the

 burden of establishing that this relief is warranted. See McNeilly v. Land, 684 F.3d 611,

 615 (6th Cir. 2012).

 IV.    ANALYSIS

        A.     Likelihood of Success on the Merits

        Plaintiffs' claims in this case rest upon the broad and well-established principle

 that citizens have a constitutionally protected “right to exercise the franchise in a free



                                               10
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                PageID.614     Page 11 of 25




 and unimpaired manner.” Reynolds v. Sims, 377 U.S. 533, 561-62, 84 S. Ct. 1362,

 1381 (1964); see also League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 476

 (6th Cir. 2008) (recognizing that “[t]he right to vote is a fundamental right, preservative

 of all rights” (internal quotation marks and citations omitted)). Plaintiffs further point to

 the Supreme Court’s recognition of “two different, although overlapping, kinds of rights

 — the right of individuals to associate for the advancement of political beliefs, and the

 right of qualified voters, regardless of their political persuasion, to cast their votes

 effectively.” Williams v. Rhodes, 393 U.S. 23, 30, 89 S. Ct. 5, 10 (1968). Yet, when

 addressing claimed abridgements of these federally guaranteed rights, the federal

 courts must be mindful of the principles of federalism that serve as a check on their

 authority to scrutinize state or local election practices:

        The Constitution . . . leaves the conduct of state elections to the states.
        The principles of federalism, therefore, limit the power of federal courts to
        intervene in state elections. Courts have long recognized that not every
        state election dispute implicates federal constitutional rights. As such,
        only in extraordinary circumstances will a challenge to a state or local
        election rise to the level of a constitutional deprivation.

 Warf v. Board of Elections of Green County, 619 F.3d 553, 559 (6th Cir. 2010) (internal

 quotation marks, alterations, and citations omitted).

        As one such extraordinary circumstance in which “the Due Process clause [of the

 Fourteenth Amendment] is implicated[] and § 1983 relief is appropriate,” the Sixth

 Circuit has pointed to the “exceptional case where a state’s voting system is

 fundamentally unfair.” Warf, 619 F.3d at 559 (internal quotation marks and citations

 omitted). More specifically, the court recognized in Warf that “due process is implicated

 where the entire election process including as part thereof the state’s administrative and


                                               11
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                PageID.615      Page 12 of 25




 judicial corrective process fails on its face to afford fundamental fairness.” 619 F.3d at

 559 (internal quotation marks and citation omitted). “Such an exceptional case may

 arise, for example, if a state employs non-uniform rules, standards and procedures[]

 that result in significant disenfranchisement and vote dilution, or significantly departs

 from previous state election practice.” 619 F.3d at 559 (internal quotation marks and

 citations omitted).

        In Plaintiffs’ view, this case features precisely this sort of “significant departure”

 from past election practice that warrants declaratory and injunctive relief. In support of

 this assertion, Plaintiffs rely primarily on two decisions cited in Warf as examples of

 significant departures that justified federal court intervention. First, in Griffin v. Burns,

 570 F.2d 1065, 1066, 1068 (1st Cir. 1978), the First Circuit addressed claims brought by

 a class of absentee voters who sought relief from a state court’s post-election ruling that

 invalidated the ballots they had cast in a primary election for a seat on the Providence

 City Council. The plaintiffs in Griffin had cast their votes in this election through shut-in

 and absentee ballots, in accordance with (i) the understanding of Rhode Island election

 officials that state law authorized the use of such ballots in primaries as well as general

 elections, and (ii) past practice allowing this use. Griffin, 570 F.2d at 1067. However,

 following a primary election decided by just 15 votes, the second-place finisher, Thomas

 McCormick, “for the first time questioned the authority of [state election officials] to issue

 and count absentee and shut-in ballots in a primary election,” and a majority of the

 Rhode Island Supreme Court upheld this challenge, ordering that the 123 absentee and

 shut-in ballots cast in the election be deemed invalid. 570 F.2d at 1067-68. As a result



                                               12
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19              PageID.616      Page 13 of 25




 of this ruling, the votes were retabulated and McCormick was declared the winner of the

 primary.

        An absentee voter and a shut-in voter then brought suit in federal court under 42

 U.S.C. § 1983, seeking relief from the invalidation of their ballots and an order directing

 state election officials to “schedule a new primary and election in which the ground rules

 [for absentee and shut-in ballots] were clear.” 570 F.2d at 1068-69. The district court

 awarded this relief and the First Circuit affirmed. In so ruling, the appellate court

 observed that it was a “close[] question whether what happened here amounted to a

 constitutional violation entitled to a remedy in a federal court.” 570 F.2d at 1075. In

 particular, the court recognized that two arguments could be made against federal court

 intervention: “(1) that not counting plaintiffs’ votes is the sort of hardship that must be

 borne as the consequence of the state court’s ruling on a disputed legal issue; and (2)

 that claimed election irregularities of this sort are beyond the ken of a federal court.”

 570 F.2d at 1075.

        Regarding the first of these arguments, the court explained:

        [I]t is true that ballots may often be ruled invalid after an election due to
        innocent illegalities — a misplaced “X” or the like — but this is not that
        situation. Here neither McCormick nor any other candidate or voter had
        challenged the absentee or shut-in ballot procedures prior to the primary;
        the issuance of such ballots followed long-standing practice; and in
        utilizing such ballots voters were doing no more than following the
        instructions of the officials charged with running the election. The [state]
        statute on its face did not prohibit such ballots, and two of the members of
        the Rhode Island Supreme Court still believe the statute should be read to
        allow such ballots in a primary — a view which, of course, does not vitiate
        the majority’s ruling, but does underscore the unreasonableness of
        expecting a voter to have questioned the State Secretary’s and other state
        officials’ issuance of the absentee ballots. Government officials who act
        ultra vires cannot, to be sure, create their own authority. But we do not


                                              13
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.617      Page 14 of 25




        see how an election conducted under these circumstances can be said to
        be fair. When a group of voters are handed ballots by election officials
        that, unsuspected by all, are invalid, state law may forbid counting the
        ballots, but the election itself becomes a flawed process. Given the
        closeness of the election here, and the fact that the right of suffrage is a
        fundamental matter, we are unwilling to reject [the voters’] claim merely on
        the fiction that the[y] had a duty, at their peril, somehow to foresee the
        ruling of the Rhode Island Supreme Court invalidating their ballots.

 570 F.2d at 1075-76 (internal quotation marks, citation, and footnote omitted).

        The court then turned to “the second and more difficult question of whether a

 federal court should intervene to invalidate a local election in this kind of situation.” 570

 F.2d at 1076. As a threshold matter, the court observed that “[f]ederal court intervention

 into the state’s conduct of elections for reasons other than racial discrimination has

 tended, for the most part, to be limited to striking down state laws or rules of general

 application which improperly restrict or constrict the franchise.” 570 F.2d at 1076

 (citations omitted). The courts, in contrast, “have uniformly declined to endorse action

 under § 1983 with respect to garden variety election irregularities.” 570 F.2d at 1076.

 Nonetheless, the First Circuit reasoned that because “[t]he right to vote remains, at

 bottom, a federally protected right,” it follows that § 1983 relief is warranted “where

 broad-gauged unfairness permeates an election, even if derived from apparently neutral

 action.” 570 F.2d at 1077.

        Applying these standards to the case before it, the court found that an award of

 relief was appropriate, where (i) the district court was “asked to remedy a broad-gauged

 unfairness that infected the results of a local election,” and (ii) “[a]lmost ten percent of

 the qualified and voting electorate was, in effect, denied its vote in this close election

 because [state election officials] advertised, issued, and sanctioned the use of certain


                                               14
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.618      Page 15 of 25




 ballots which the Rhode Island Supreme Court quashed after the results of the election

 were in.” 570 F.2d at 1078-79. Against this backdrop, “[t]he district judge could

 justifiably conclude that the voters . . . would be offended by the cancelling of the ballots

 notwithstanding their established acceptability.” 570 F.2d at 1079.

        The second case relied on by Plaintiffs, Roe v. Alabama, 43 F.3d 574 (11th Cir.

 1995), similarly arose from a post-election state court ruling that invalidated a prior

 statewide practice for counting absentee ballots. In Roe, the relevant Alabama statute

 mandated that “a person voting by absentee ballot must execute an affidavit in the

 presence of a notary public or other officer authorized to acknowledge oaths or two

 witnesses 18 years of age or older.” 43 F.3d at 577 (internal quotation marks and

 citation omitted). Under the established “statewide practice prior to the [November

 1994] general election,” the ballots of absentee voters who failed to properly complete

 their affidavits “were not counted.” 43 F.3d at 578. Two statewide contests in the 1994

 election “were quite close,” and following this election, “two individuals who voted

 absentee, on behalf of themselves and similarly situated absentee voters, filed a

 complaint in [state court] seeking an order that the contested absentee ballots be

 counted.” 43 F.3d at 578. The state court granted the requested relief, and another

 group of voters then brought suit in federal court, seeking an order enjoining Alabama

 election officials from complying with the state court’s ruling. 43 F.3d at 578-79.

        The district court held, in pertinent part, that the plaintiff voters had established a

 violation of their federal rights to due process, and the Eleventh Circuit agreed that the

 voters had “demonstrated fundamental unfairness in the November [1994] election.” 43



                                               15
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.619      Page 16 of 25




 F.3d at 580. In so ruling, the court first observed that “failing to exclude the contested

 absentee ballots . . . constitute[s] a post-election departure from previous practice in

 Alabama.” 43 F.3d at 581. The court then explained:

        This departure would have two effects that implicate fundamental fairness
        and the propriety of the . . . elections at issue. First, counting ballots that
        were not previously counted would dilute the votes of those voters who
        met the requirements of [the Alabama absentee ballot statute] as well as
        those voters who actually went to the polls on election day. Second, the
        change in the rules after the election would have the effect of
        disenfranchising those who would have voted but for the inconvenience
        imposed by the notarization/witness requirement.

 43 F.3d at 581. As for the state election officials’ argument that there was no

 constitutional violation because “this case presents a case of enfranchisement of those

 who cast the contested absentee ballots, rather than a disenfranchisement of qualified

 voters,” the court disagreed with the premise of this assertion, pointing to the likelihood

 that non-voters “would have voted absentee” if they and the candidates had “known that

 something less than the signature of two witnesses or a notary . . . would suffice” to

 satisfy the legal standards for absentee ballots. 43 F.3d at 581-82 (footnote omitted).

        Returning to the present case, Plaintiffs view the decisions in Griffin and Roe as

 establishing a likelihood of success here. As they observe, in each of these cases — as

 well as Warf, 619 F.3d at 559-62, in which the Sixth Circuit acknowledged the

 “fundamental unfairness” principle recognized in Griffin and Roe, but held that this

 principle did not apply to the case before the court — the “asserted ‘significant

 departure from previous election practice’ was instituted . . . by the state election official

 pursuant to an order of a state court.” (Plaintiffs’ Motion, Br. in Support at 13.) Such is

 the case here as well, given the Michigan Supreme Court ruling that overturned the


                                               16
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                PageID.620      Page 17 of 25




 established practice of Warren election officials regarding the application of term limits

 to City Council members. Moreover, just as the voters in Griffin and Roe stated that

 they would have acted differently if they had known prior to the election that the state

 courts would order a departure from past election practice, Plaintiffs here have identified

 steps they would have taken to recruit replacement candidates if they had known that

 their preferred candidates would be removed from the primary ballot.

        Under these circumstances, Plaintiffs argue that the same “fundamental

 unfairness” identified by the courts in Griffin and Roe also exists here. Through no fault

 of their own, Plaintiffs have been deprived of the opportunity to vote for City Council

 candidates who, under the established practice of the relevant local election officials,

 would have been eligible to run for City Council positions despite the term limits

 imposed in the City Charter. Moreover, by the time Plaintiffs learned of this deprivation,

 it was too late to mitigate this harm by putting forward replacement candidates. The

 result, in Plaintiffs’ view, is a flawed and unfair election process that the Court may

 properly address through an award of appropriate injunctive relief under § 1983.

        Yet, despite these admitted similarities between the facts presented here and

 those at issue in Griffin and Roe, the cases are dissimilar in other important respects.

 Most notably, as a result of the state court ruling in Griffin, the ballots cast by the plaintiff

 voters were discarded, resulting in an outright and irremediable deprivation of the

 plaintiffs’ right to vote in the election at issue. Likewise, although the state election

 officials in Roe argued that the changed election practices in that case did not result in

 the disenfranchisement of voters, the court disagreed, reasoning that additional



                                                17
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.621      Page 18 of 25




 individuals likely would have voted if they had known that election officials would not

 enforce the rigorous requirements that previously had governed absentee voting.

        Here, in contrast, nothing in the Michigan Supreme Court’s ruling diminishes the

 opportunity of the Plaintiff voters to cast their ballots in the upcoming primary. Instead,

 they have been deprived of an opportunity to vote for one or more preferred candidates

 who, as it turns out, were not eligible to serve another term on the Warren City Council.

 Although Plaintiffs speak of a right to cast a meaningful and effective vote for a

 candidate who shares their political and policy views, this right has its limits. First, the

 Sixth Circuit has emphasized that “[a] voter has no right to vote for a specific candidate

 or even a particular class of candidates.” Citizens for Legislative Choice v. Miller, 144

 F.3d 916, 921 (6th Cir. 1998). Moreover, Plaintiffs surely cannot contend that this

 posited right supplants the authority of state and local election officials to determine the

 eligibility of candidates. As Plaintiffs concede, they and this Court must accept the

 Michigan Supreme Court’s ruling, as a matter of state and local law, that the term limits

 set forth in the Warren City Charter apply across-the-board to all City Council positions,

 whether district or at-large. Given this ruling, Plaintiffs have failed to cite any authority

 for the proposition that they are constitutionally entitled, as a matter of fairness and due

 process, to vote for a candidate who is ineligible to serve in the position for which he or

 she is running. Rather, any diminution of a constitutionally protected right that might

 have occurred here is far less substantial than the disenfranchisement at issue in Griffin

 and Roe.




                                               18
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                 PageID.622      Page 19 of 25




        To be sure, Plaintiffs’ claims in this case do not rest solely on the contention that

 they should have the opportunity to vote for the specific candidates that have been

 removed from the ballot pursuant to the Michigan Supreme Court’s ruling. Rather, they

 also complain that they have been deprived of the opportunity to recruit replacement

 candidates who share their views and will advance their interests as City Council

 members. Again, however, this deprivation is only a partial one, and not a total

 abridgement of the sort that existed in Griffin and Roe. In particular, assuming that

 Plaintiffs are able to identify like-minded candidates before the August 6 primary, they

 may cast votes for these individuals as write-in candidates and urge their fellow Warren

 residents to do likewise. Although this might diminish the likelihood that Plaintiffs’

 preferred candidates are able to prevail, the constitutionally protected right to vote does

 not guarantee the success of that vote.

        Indeed, because Plaintiffs can show, at most, that the change in Warren’s

 practices for City Council elections diminishes the effectiveness of their votes, and does

 not jeopardize their underlying right to vote, it is difficult to see how a ruling in their favor

 can reasonably be limited to facts like those presented here. It is not uncommon, after

 all, for a candidate to apply for placement on a ballot, only to learn after the deadline

 that his application was rejected on one or more grounds — e.g, due to a shortfall in

 valid signatures, or for failure to meet a residency requirement. In that event, any voter

 who hoped to cast a ballot for this would-be candidate will be unable to do so, and it will

 be too late for this and other like-minded voters to put forward a replacement candidate.

 Admittedly, the disappointed voter in this hypothetical scenario cannot claim any



                                                19
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.623     Page 20 of 25




 reliance on past practice, as Plaintiffs do here, but the resulting injury is the same in

 either case — namely, a lost opportunity to vote for a preferred candidate, and a

 corresponding diminished likelihood that a candidate with compatible views will prevail.

 Nothing in the case law cited by Plaintiffs indicates that such diminished expectations,

 as opposed to the outright deprivation of a right to vote, rises to the level of a

 constitutional violation. It follows that Plaintiffs have not met their burden of establishing

 a likelihood of success on the merits of their § 1983 claims.

        Finally, it bears emphasis that in the many years since Griffin and Roe were

 decided (in 1978 and 1995, respectively), no court has applied the “fundamental

 unfairness” principle recognized in those cases to anything like the situation presented

 here. To the contrary, the Second Circuit has observed that in the intervening years

 since the courts issued these and other decisions finding due process violations in

 voting cases, the Supreme Court has ruled that “a finding of intentional conduct [i]s a

 prerequisite for a due process claim.” Shannon v. Jacobowitz, 394 F.3d 90, 94 (2d Cir.

 2005). Thus, in the case before it, the Second Circuit reversed a district court’s finding

 of a due process violation in a local election, explaining that “there was no intentional

 discrimination or deprivation of the right to vote” that could support a federal due

 process claim. Shannon, 394 F.3d at 96-97.

        Likewise, in the present case, Plaintiffs do not allege that their due process rights

 were violated by virtue of any intentional act by a state or local election official. To the

 contrary, Plaintiffs have acknowledged that the Warren Defendants took no action that

 could be viewed as a bad-faith or intentional effort to deprive Plaintiffs of their



                                               20
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                  PageID.624      Page 21 of 25




 constitutional rights. Rather, it is clear that the ruling of the Michigan Supreme Court

 brought about the harm giving rise to Plaintiffs’ claims in this case. This absence of any

 intentional deprivation of Plaintiffs’ voting rights by an identified election official provides

 an additional basis for concluding that Plaintiffs are unlikely to prevail on the merits of

 their § 1983 claims.4

        B.      Irreparable Injury

        Plaintiffs’ claim of irreparable injury is inextricably intertwined with their theory of

 constitutional harm. In particular, they contend that irreparable injury is established by

 virtue of their inability, in the absence of injunctive relief, to cast their votes for

 candidates who reflect their political views. Assuming, as Plaintiffs assert, that this

 outcome is tantamount to a denial of meaningful access to the ballot, it is clear that such

 an abridgement of Plaintiffs’ constitutional rights would qualify as irreparable injury. As

 explained, however, the Court questions whether Plaintiffs have properly characterized

 the voting injury they have sustained in the wake of the Michigan Supreme Court’s

 ruling. In particular, they have not been altogether deprived of their right to vote or their

 access to the ballot, but instead have suffered a diminution in the likelihood that their

 votes will result in the election of a candidate who shares their political views. As

 previously discussed, there is an absence of authority for the proposition that this

 qualifies as a deprivation of a protected constitutional right. Accordingly, this factor

 does not favor an award of preliminary injunctive relief.


        4
         In light of the Court’s conclusion that Plaintiffs have not demonstrated a
 likelihood of success on the merits of their claims, the Court need not address the
 additional arguments put forward by the intervening defendant on this question.

                                                 21
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19                   PageID.625      Page 22 of 25




        C.      Substantial Harm to Others

        In Plaintiffs’ view, neither the Warren Defendants nor anyone else can possibly

 face any potential harm through a ruling by this Court that grants more candidates

 access to the ballot. This assertion, however, overlooks the harm to (i) other City

 Council candidates, including intervening defendant Connor Berdy, who now must

 compete with Plaintiffs’ preferred candidates, despite the ruling of the Michigan

 Supreme Court that these latter candidates are ineligible to serve on the City Council,

 and (ii) other Warren residents whose votes for eligible candidates would be diluted by

 the presence of votes for candidates who, according to state and local law as

 definitively construed by the Michigan Supreme Court, should not be allowed on the

 ballot. In addition, Plaintiffs acknowledge that the Warren Defendants and other

 election officials might incur some additional costs if ordered to print new ballots that

 include Plaintiffs’ preferred candidates, but they suggest that any such costs are

 minimal as compared to the potential harm to their constitutional rights as voters. On

 balance, then, the Court finds that this factor does not tend to support an award of

 injunctive relief.

        D.      Public Interest

        Finally, Plaintiffs state that “it is almost trite to write that the public’s interest is

 always advanced with more choices on the ballot.” (Plaintiffs’ Motion, Br. in Support at

 22.) Again, however, Plaintiffs concede that they cannot challenge the Michigan

 Supreme Court’s ruling, as a matter of state and local law, that their preferred

 candidates are not eligible to serve on the Warren City Council. It is hardly in the public



                                                 22
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.626     Page 23 of 25




 interest to insist that the Warren Defendants place candidates on the ballot who are not

 eligible for the positions they seek. To the contrary, the public has an interest in seeing

 that elections are run in accordance with the law.

        Moreover, a ruling in Plaintiffs’ favor by this Court could fairly be perceived as

 conflicting with the decision of the Michigan Supreme Court, an outcome that is not in

 the public interest. After all, Michigan’s highest court has conclusively interpreted the

 Warren City Charter as prohibiting Plaintiffs’ preferred candidates from serving on the

 City Council beyond their current terms. Yet, Plaintiffs invite this Court to place the

 names of these candidates on the upcoming primary election ballot, giving rise to the

 prospect that these candidates could win the primary and general elections. Warren

 residents might well wonder how, by virtue of a ruling of this Court, candidates who are

 ineligible under the Warren City Charter are nonetheless continuing to serve on their

 City Council. It does not serve the public interest for this Court to be viewed as

 overriding the Michigan Supreme Court on an issue of state and local law — a matter

 on which, of course, the state’s highest court is entitled to have the final word.

        In apparent recognition of this concern, Plaintiffs suggested at the June 20

 hearing that the Court could award a different sort of relief — namely, reopening the

 period within which candidates may apply to appear on the primary election ballot. In

 Plaintiffs’ view, this would offset the claimed unfairness of their present predicament, as

 they would be able to recruit like-minded candidates to run for City Council, or perhaps

 decide to run themselves. Again, however, this alternative remedy serves the public

 interest only if it is determined that Plaintiffs have, in fact, suffered an abridgement of



                                               23
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19               PageID.627      Page 24 of 25




 their federal constitutional rights. Otherwise, such relief would merely result in the

 upcoming primary election being operated under special rules that do not apply to

 voters and candidates in other elections — or, indeed, to candidates for other positions

 in this same primary election. It is not in the public interest to demand that one election

 alone be held in accordance with rules and practices that do not apply to other

 elections. Consequently, it cannot be said that this public interest factor weighs in favor

 of an award of preliminary injunctive relief.

        E.     Balance of Factors

        As explained, most of the relevant factors do not support an award of preliminary

 injunctive relief in this case. Most importantly, Plaintiffs have not demonstrated a

 likelihood of success on the merits. Next, their claim of irreparable injury depends upon

 a posited constitutional violation that, in the Court’s view, likely did not occur. In

 addition, Plaintiffs’ requested relief threatens substantial harm to others, and Plaintiffs

 have not shown that this relief would serve the public interest. Against this backdrop,

 the Court declines to award the preliminary injunctive relief sought in Plaintiffs’ motion.




                                                 24
Case 2:19-cv-11785-MOB-RSW ECF No. 17 filed 06/21/19         PageID.628    Page 25 of 25




 V.    CONCLUSION

       For these reasons, the Court GRANTS the June 19, 2019 emergency motion to

 intervene brought by Connor Berdy (Dkt. 9), and DENIES Plaintiffs’ June 15, 2019

 emergency motion for a preliminary injunction (Dkt. 2).

       IT IS SO ORDERED.



 Date: June 21, 2019                      s/Marianne O. Battani
                                          HON. MARIANNE O. BATTANI
                                          UNITED STATES DISTRICT JUDGE




                                            25
